                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


JAMES WOODWARD                                                                   PLAINTIFF

V.                                     No. 4:18CV00527-JM

MIKE LEO MAY, Jail Administrator;
and DARRELL ELKIN, Doctor,
Danville Detention Center                                                     DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 9th day of May, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
